DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are subject under examination.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The closest prior art, CN106162730, teaches in step 1515 receiving, by the central unit, a user equipment context release command sent by the core network, however it fails to teach the combination of “based on the received first configuration information, determining a first configuration type; based on the determined first configuration type, generating a first UE Context Setup Request message for the first UE; receiving, from the DU, the first generated cell-group configuration; generating a secondary-cell-group configuration using the received first cell-group configuration; and sending the secondary-cell-group configuration in a configuration response message to the master node of the dual-connectivity communication to configure the first UE” in addition to other limitations of claim 1. 

Regarding claim 16, The closest prior art, CN106162730, teaches in step 1515 receiving, by the central unit, a user equipment context release command sent by the core network, however it fails to teach “based on the received first configuration 
Claims 2-15, 17-26 are allowed as being dependent on claim 1 or 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416